Citation Nr: 0334077	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-09 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder.  

2.  Entitlement to service connection for esophageal reflux, 
claimed as secondary to service-connected post-traumatic 
stress disorder.  

3.  Entitlement to service connection for hiatal hernia, 
claimed as secondary to service-connected post-traumatic 
stress disorder.  

4.  Entitlement to service connection for teeth erosion, 
claimed as secondary to service-connected post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1979, including two combat tours of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In October 2001, the veteran testified at a video-
teleconference, with the undersigned Veterans Law Judge 
presiding.  During the hearing, the veteran noted that he 
also had submitted claims for service connection for 
cardiovascular disease, impotence and cataracts.  Those 
issues have not been developed and are referred to the RO for 
appropriate action.  

While the case was at the Board on appeal, the Board took 
additional development on the issues, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).  New evidence was obtained for review 
and the Board provided the veteran notice as required by 
38 C.F.R. § 20.903 (2003).  A response has been received from 
the veteran, to include additional argument and evidence, as 
well as a written waiver of agency of original jurisdiction 
of such evidence and a request that the Board immediately 
proceed with the adjudication of his appeal.  


FINDINGS OF FACT

1.  Service connection has been established for post-
traumatic stress disorder (PTSD); eczema; diabetes mellitus, 
Type II, due to exposure of an herbicide; lipoma of the left 
shoulder; residuals of a right knee injury; and athletes 
foot.  

2  The positive and negative evidence of record relevant to 
whether the veteran's post-service hypertension was 
proximately caused by or due to service-connected PTSD is in 
relative equipoise.  

3.  The positive and negative evidence of record relevant to 
whether the veteran's post-service gastroesophageal reflux 
disease (GERD) was proximately caused by or due to service-
connected PTSD is in relative equipoise.  

4.  The positive and negative evidence of record relevant to 
whether the veteran's post-service hiatal hernia was 
proximately caused by or due to service-connected PTSD is in 
relative equipoise.  

5.  The positive and negative evidence of record relevant to 
whether the veteran's post-service teeth enamel erosion was 
proximately caused by or due to service-connected GERD is in 
relative equipoise.  


CONCLUSIONS OF LAW

1.  With application of the benefit of the doubt rule, 
hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).  

2.  With application of the benefit of the doubt rule, 
gastroesophageal reflux disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).  

3.  With application of the benefit of the doubt rule, hiatal 
hernia is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a) (2003).  

4.  With application of the benefit of the doubt rule, teeth 
enamel erosion is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in April 2001, which notified him of the provisions of the 
VCAA, and multiple letters in June 2002, October 2002 and 
June 2003, describing what VA would do to assist the veteran, 
the evidence the veteran needed to provide, and the evidence 
the VA had, in conjunction with an April 2000 Statement of 
the Case, provided notice to the veteran of what the evidence 
of record revealed.  Additionally, these documents advised 
the veteran why the evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
In addition, the veteran testified at a video teleconference 
hearing, with the undersigned presiding.  

In June 2003, the veteran submitted a written waiver of 
agency of original jurisdiction consideration of additional 
argument and evidence, which he submitted directly to the 
Board.  As such, and because the veteran has specifically 
indicated that there is no additional evidence available, no 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Subsequent to the Board's receipt of the veteran's written 
waiver, the Board notes that the United States Court of 
Appeals for the Federal Circuit provided specific criteria 
pertaining to the notification provisions and the time period 
in which the veteran could respond to VA.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).  However, it would not 
be prejudicial to the veteran, given the favorable nature of 
the decision with regard to the issues currently before the 
Board, if there were any notification or duty to assist 
provisions deficiency.  No further assistance in developing 
the facts pertinent to the claims is required.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board notes that a disability that is proximately due to, 
or results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Section 
3.310(a) has been interpreted as authorizing a grant of 
service connection for disability caused by a service-
connected disability, and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Hypertension

Essentially, in correspondence and in his personal hearing 
testimony, the veteran asserts that he developed hypertension 
because of his service-connected PTSD, in that medical 
evidence consistently shows that stress and hypertension are 
linked in a causal relationship.  In the alternative, he 
maintains he developed hypertension because of his use of 
Prednisone for treatment of his service-connected skin 
disease.  

Review of the veteran's service medical records fails to show 
any complaints or symptomatology associated with 
hypertension.  His blood pressure readings were consistently 
within normal range.  During his first post-service VA 
examination, conducted in October 1979, his blood pressure 
reading was still within normal range.  It was not until 
early 1993 that one of the veteran's VA outpatient treatment 
reports notes borderline blood pressure, which needed to be 
monitored.  Through follow-up outpatient treatment, 
hypertension was initially diagnosed in October 1993, with 
medication prescribed in 1994 for control of elevated blood 
pressure.  Subsequent medical records continue the diagnosis 
of hypertension.  These medical records also note he was 
being treated with Prednisone from 1982 to 1995 for his 
service-connected skin disorder.  

In September 1997, a VA physician was requested to offer an 
opinion as to whether PTSD caused the veteran's hypertension.  
Following review of the veteran's records, the physician 
confirmed the diagnosis of hypertension.  As for the cause 
and relationship question, the physician offered that PTSD 
can definitely exacerbate the hypertension due to stress, but 
PTSD did not cause the hypertension.  

In a private medical statement, dated in January 1998, in 
response to the veteran's inquiry, a physician at Emory 
University, Department of Psychiatry and Behavioral Sciences, 
noted that because part of PTSD is depression, it is highly 
likely that PTSD also is a very serious risk factor for a 
number of medical disorders, including, but not limited to, 
cardiovascular disease, hypertension, gastrointestinal 
disorders, stroke and cancer.  Therefore, it was the 
physician's opinion that the symptoms the veteran had 
described in his letter to the physician may well be a direct 
result of PTSD.  

In a medical statement from a VA physician's assistant, dated 
in January 2000, it is related that the veteran was being 
treated for hypertension, and that he has a diagnosis of 
PTSD.  In the physician's assistant's opinion, it is more 
likely than not that the veteran's hypertension is, at times, 
exacerbated by his PTSD.  In June 2001, the physician's 
assistant offered that the veteran's hypertension was 
possibly related to an injury, disease, or event concurring 
during the veteran's military service.  No references were 
listed for the opinion; rather, the opinion was based on 
sixteen years of medical experience.  

During the veteran's video-teleconference, he testified he 
did not have hypertension during his many years active 
military service; rather, hypertension was first noted in 
either 1992 or 1993.  The only treatment he has ever received 
for the disease was through the VA medical system, where he 
received his medication to control his elevated blood 
pressure.  

In a medical statement, dated in August 2001, the 
psychologist director of a VA PTSD clinical team related the 
veteran had approached him regarding his claim for service 
connected status for esophageal reflux, hypertension and 
impotence.  The psychologist noted that those conditions were 
exacerbated by stress, and it was certainly possible that 
those conditions have been aggravated by the veteran's 
service-connected PTSD.  

Following VA examination in October 2001, the examining 
physician offered that in many cases of PTSD, after prolonged 
periods of hyper-alertness and fear, physical illnesses can 
supervene.  The physician noted he had seen cases of 
hypertension, migraine headaches, gastrointestinal diseases, 
such as ulcer and GERD, follow the acute stress of PTSD.  In 
the veteran's case, the physician offered that he believed 
PTSD has a causal relationship to the veteran's hypertension.  

The veteran submitted a letter, dated in July 2002, written 
to the Chief of Staff of a VA medical center noting his 
disabilities and treatment he received at various VA 
facilities.  He requested the physician offer an opinion as 
to whether it was at least as likely as not that either his 
service-connected PTSD or steroids he received to treat his 
service-connected skin disease could either bring on or 
exacerbate his hypertension.  In reply, the physician related 
"I concur with the 'as likely as not,' based on my medical 
knowledge."  

In a medical statement, also dated in July 2002, a private 
physician noted she was requested to offer a second opinion 
as to the causation of the veteran's hypertension.  Following 
examination of the veteran, the physician's diagnoses 
included hypertension, currently controlled on two 
antihypertensive medications, with no evidence of renal 
dysfunction.  The physician was requested to express opinions 
as to the question of the relationship between the veteran's 
hypertension and his PTSD, as well as the Prednisone he 
received as treatment for his service-connected eczema 
between 1982 and 1995.  She noted that the veteran developed 
hypertension in 1992, and he was discontinued of his 
Prednisone in 1995.  Prednisone could induce hypertension as 
a part of Cushing Syndrome and could exacerbate his diabetes; 
however, the fact that he has been off his Prednisone since 
1995, with no resolution of his symptoms and no resolution of 
his diabetes, the Prednisone would have been an unlikely 
cause of his hypertension.  As for the relationship between 
his hypertension and his PTSD, the physician noted she had 
explained to him that the anxiety portion of the PTSD would 
exacerbate his hypertension on occasion, but that PTSD would 
have been an unlikely cause of his hypertension.  

Following extensive review of the records , as well as 
examination of and discussion with the veteran, a VA 
physician, in November 2002, offered that, in response to 
whether it is at least as likely as not that either PTSD or 
diabetes mellitus caused the veteran's hypertension or 
aggravated the veteran's hypertension, he was not aware of 
any literature that documents the causative nature of 
hypertension as related to PTSD.  Nevertheless, the physician 
further noted it would appear from the literature that stress 
does exacerbate hypertension and that recurring traumas will 
exacerbate hypertension; therefore, it seems extremely likely 
that it is possible that PTSD aggravates or can aggravate 
hypertension.  In summation, he agreed with the earlier VA 
physician's medical opinion offered in September 1997.  As 
for diabetes and hypertension, the physician noted that the 
fact they so frequently occur together makes it very 
difficult to ascertain as to whether diabetes can exacerbate 
hypertension or vice versa; certainly, when diabetes is 
present, then any end-organ complications of hypertension, or 
atherosclerotic development is exacerbated by the presence of 
the other condition.  

Analysis

The Board reiterates that the service medical records, as 
well as the post-service records for many years subsequent to 
the veteran's discharge from active duty, are negative for 
any complaint, treatment, diagnosis or symptomatology 
associated with hypertension, and the veteran does not 
contend otherwise.  Rather, the veteran maintains that 
service connection is warranted because he has this 
disability due to either his service-connected PTSD or, in 
the alternative, due to the use of VA prescribed steroids, 
namely Prednisone, for treatment of his service-connected 
skin disease.  A review of the medical evidence makes clear 
that the veteran currently suffers from hypertension.  As 
such, the issue is whether the hypertension was proximately 
due to or the result of a service-connected disability.  

As for steroids causing hypertension, the medical records 
show that he was treated with Prednisone from 1982 to 1995 
for skin disease.  When specifically requested to offer an 
opinion, following review of the record and examination of 
the veteran, a private physician, in July 2002, noted that 
the veteran developed hypertension in 1992, and he was 
discontinued of his Prednisone in 1995.  Although Prednisone 
could induce hypertension as a part of Cushing Syndrome and 
could exacerbate diabetes, the fact that he has been off his 
Prednisone since 1995, with no resolution of his symptoms and 
no resolution of his diabetes, the Prednisone would have been 
an unlikely cause of his hypertension.  

As for PTSD causing hypertension, review of the medical 
evidence and numerous medical opinions offered, it appears 
that the medical opinions offered consistently indicate that 
PTSD does not directly cause hypertension; however, PTSD 
certainly aggravates hypertension and most certainly 
exacerbates hypertension due to stress.  Further medical 
opinion offered notes that someone who has PTSD is at very 
serious risk for developing a number of medical disorders, 
including, but not limited to, cardiovascular disease, 
hypertension, gastrointestinal disorders, stroke, and cancer.  

As noted earlier, a disability that is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Section 
3.310(a) has been interpreted as authorizing a grant of 
service connection for disability caused by a service-
connected disability, and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen, 7 Vet. App. at 448.  

The positive and negative evidence with respect to whether 
the veteran's post-service hypertension was proximately 
caused by or due to service-connected PTSD is in relative 
equipoise in this case.  Where the evidence on either side of 
a question is equally balanced, service connection must be 
granted.  Hence, the benefit of the doubt rule applies.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's hypertension is proximately due 
to or the result of service-connected PTSD.  

B.  Gastroesophageal Reflux Disease

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with gastroesophageal 
reflux disease (GERD).  During his initial post-service VA 
examination, conducted in October 1979, there was no 
indication of any esophageal complaints.  While hospitalized 
from July through September 1989, for treatment of PTSD, he 
complained of frequent abdominal distress and vomiting, 
although not actually noted during the VA hospital stay.  His 
VA outpatient treatment records show that, in October 1995, 
he was diagnosed as having GERD.  On VA examination in July 
1996, he complained of vomiting, heartburn, and acid reflux.  
The examining physician noted that, without having reviewed 
the veteran's medical records, it would appear that the 
described symptoms were due to GERD.  Subsequent medical 
records continue the diagnosis of GERD.  

The veteran underwent gastro-intestinal testing in September 
1997.  Barium swallow revealed a small sliding hiatal hernia 
and moderate gastroesophageal reflux.  These findings were 
also noted following an upper gastrointestinal examination.  

A private physician's medical statement, dated in January 
1998, offered that, because part of PTSD is depression, it is 
highly likely that PTSD also is a very serious risk factor 
for a number of medical disorders, including, but no limited 
to cardiovascular disease, hypertension, gastrointestinal 
disorders, stroke and cancer.  It was the physician's opinion 
that the symptoms described by the veteran may well be a 
direct result of PTSD.  

A VA physician's assistant, in a June 2001 medical statement, 
offered that the veteran GERD is least as likely as not 
related to an injury, disease, or event occurring during the 
veteran's military service.  No basis was given for the 
opinion, other than her sixteen years of medical experience.  
In response to the veteran's request for a nexus opinion, the 
psychologist director of a VA PTSD clinical team offered that 
the veteran's  esophageal reflux, hypertension and impotence 
are exacerbated by stress, and it was certainly possible that 
those condition have been aggravated by the veteran's service 
connected PTSD.  

During the veteran's video-teleconference, he testified that 
he never was treated in service for GERD, but that his 
vomiting and intestinal distress became a concern in 1982.  
His condition was currently controlled with medication, and 
he was vomiting about twice a week.  He also submitted a 
written statement from his wife, who essentially related that 
her husband's vomiting had become a daily occurrence shortly 
after his separation from active military service and has 
continued ever since.  


Analysis

Essentially the veteran maintains that his service-connected 
PTSD has caused his GERD and admits that he did not 
experience the disability while he was on active duty 
service.  The veteran's service medical records support the 
fact that he received no treatment for GERD, which was 
initially diagnosed in October 1995.  The diagnosis was 
confirmed through gastro-intestinal testing in September 
1997.  Therefore, the issue is whether GERD was proximately 
due to or the result of a service-connected disability.  

In support of the veteran's contention, he has submitted a 
number of medical opinions essentially relating PTSD, 
particularly the stress factor involved with the disability, 
as a serious risk factor in developing GERD.  At the very 
least, the veteran's PTSD exacerbates or aggravates a GERD 
condition.  Competent medical evidence reflected in the 
records does show an etiological relationship between stress 
and depression, essential components of PTSD, and gastro-
intestinal disorders.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's GERD is proximately due to or the 
result of a service-connected disability, in this case PTSD.  
See Allen, 7 Vet. App. at 448.  

C.  Hiatal Hernia

The veteran asserts, in correspondence and in testimony he 
presented during the video-teleconference, that his hiatal 
hernia was caused by his service-connected PTSD.  The 
pertinent facts, as noted in the grant for GERD, are not in 
dispute and essentially also pertain to his claim for service 
connection, on a secondary basis, for hiatal hernia.  

Review of the records show that an hiatal hernia was first 
noted many years after the veteran's separation from active 
duty service.  In September 1997, he underwent gastro-
intestinal testing to determine the underlying pathology for 
his on-going, post-service complaints of frequent abdominal 
disturbance, vomiting, and heartburn.  At that time, a small 
sliding hiatal hernia and moderate gastroesophageal reflux 
were revealed through barium swallow and upper 
gastrointestinal examination.  Subsequent medical records 
continue the diagnosis.  

The VA's physician's assistant, in her June 2001 medical 
opinion, concluded that the veteran's hiatal hernia was 
possibly related to an injury, disease, or event occurring 
during the veteran's military service.  No basis was given 
for the opinion, except sixteen years medical experience.  
Also, the private physician's January 1998 opinion noted that 
depression, a major component of PTSD, is a very serious risk 
factor for medical disorders including, but not limited to, 
gastrointestinal disorders.  

Under the circumstances, there is competent medical evidence 
reflected in the records that shows an etiological 
relationship between stress and depression, essential 
components of PTSD, and gastro-intestinal disorders, to 
include hiatal hernia.  

With resolution of all reasonable doubt in the veteran's 
favor, the Board must conclude that the veteran's hiatal 
hernia is proximately due to or the result of a service-
connected disability, in this case PTSD.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102;  see also Allen, 7 Vet. App. at 
448.  

D.  Teeth Enamel Erosion

The veteran's contention, noted in correspondence and 
reiterated during his video-teleconference, is that acid 
reflux from his frequent vomiting due to GERD has seriously 
eroded the enamel on his teeth.  The medical records do not 
show any such findings until many years after he was 
separated from active military service.  In fact, it was not 
until July 1996, when he produced the medical findings from 
his private dentist, was the claimed enamel loss initially 
revealed.  In that medical statement, the dentist noted that 
PTSD produces clinical symptoms of gastrointestinal distress, 
nausea, and regurgitation.  Further, vomitus has an extremely 
acid Ph and continual vomiting bothers the teeth in an acidic 
medium, consequently eroding away the enamel.  The dentist 
noted that the veteran's maxillary teeth have been eroded in 
just this manner and, in the dentist's opinion, secondary to 
the veteran's gastrointestinal problems.  

VA dental examination in August 1996 confirmed the veteran's 
loss of enamel tooth structure.  In June 2001, a VA's 
physician's assistant offered her opinion that the veteran's 
teeth erosion was possibly related to an injury, disease, or 
event occurring during the veteran's military service.  No 
basis for the opinion was given, other than her sixteen years 
of medical experience.  

Following VA dental examination in November 2002, the 
examining Chief, Dental Services, noted the veteran's loss of 
tooth structure.  He concurred with the veteran's private 
dentist's statement concerning frequent gastric acid exposure 
having the potential to cause enamel erosion; however, the 
veteran has no symptomatology that requires any intervention.  
The examiner found no functional impairment and suggested 
that the veteran's dental records be explored to ascertain 
whether the enamel loss was present during military service.  

In December 2002, the veteran submitted a written statement 
from his wife, essentially relating that, post-service, the 
veteran complained of frequent abdominal distress and 
heartburn, to the point where everything he ate, he would 
vomit.  This would occur as often as three-to-four times a 
day.  

Analysis

The veteran is not contending that the teeth enamel erosion 
occurred during service; rather, he is asserting that the 
enamel loss is the result of his acid reflux and vomiting.  
As noted earlier in this decision, GERD was not diagnosed 
until many years after his separation from active military 
service.  The medical consensus of record is that such 
reflux, with continual vomiting bothers the teeth in an 
acidic medium, consequently eroding away the enamel.  
Although the veteran's private dentist attributes the teeth 
enamel erosion to GERD, for which the Board has granted 
service connection in this decision, the VA Chief of Dental 
Services suggests that the condition may have been present 
during the veteran's military service.  In any case, either 
the service-connected GERD, with frequent vomiting, has 
caused the teeth enamel erosion or has aggravated an on-going 
condition.  As such, medical opinion has supported an 
etiological relationship between service-connected GERD and 
currently noted teeth enamel erosion.  

With resolution of all reasonable doubt in the veteran's 
favor, the Board must conclude that the veteran's teeth 
enamel erosion is proximately due to or the result of a 
service-connected disability.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  see also Allen, 7 Vet. App. at 448.  


ORDER

Service connection for hypertension, secondary to service-
connected disability is granted.  

Service connection for gastroesophageal reflux disease, 
secondary to service-connected disability is granted.  

Service connection for hiatal hernia, secondary to service-
connected disability is granted.  

Service connection for teeth enamel erosion, secondary to 
service-connected disability is granted.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



